     Case 4:18-cv-00825-O Document 41 Filed 05/09/19                Page 1 of 1 PageID 1402


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

RICHARD W. DEOTTE et al.,                         §
                                                  §
        Plaintiffs,                               §
                                                  §
v.                                                §              Civil Action No. 4:18-CV-825-O
                                                  §
ALEX M. AZAR II et al.,                           §
                                                  §
        Defendant,                                §

                                              ORDER

        Pending is Plaintiffs’ Motion for Summary Judgment, ECF No. 34. The Court sets this matter

for a hearing on Monday, May 20, 2019, at 2:00 p.m. in the Second Floor Courtroom of the Eldon

B. Mahon United States Courthouse, located at 501 W. 10th Street, Fort Worth, Texas.

        Counsel for all parties are ORDERED to attend. Counsel should be prepared to discuss the

legal arguments advanced in the motions and to answer questions on all issues currently pending

before the Court. Specifically, Counsel should be prepared to discuss: (1) whether the merits

arguments differ as between self-insured and non-self-insured employers, (2) whether the merits

arguments differ as between closely held and non-closely held corporations, and (3) the practicalities

of any potential class-wide relief.

        SO ORDERED this 9th day of May, 2019.



                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE
